Citation Nr: 0918969	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-28 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from October 1957 to 
April 1977.  He subsequently retired from the US Army after 
twenty years of honorable service.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  It is noted that the issues that were originally 
appealed were as follows:

1.  Entitlement to service connection for 
tinnitus.

2.  Entitlement to service connection for 
degenerative disc disease (DDD) of the 
thoracolumbar spine.

3.  Entitlement to an increased 
disability rating for service-connected 
tinea manus of the hands and forearms 
with tinea pedis of the bilateral feet, 
currently evaluated as 10 percent 
disabling effective June 30, 2004.

4.  Entitlement to an increased 
disability rating for service-connected 
post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent 
disabling effective June 23, 2004.

5.  Entitlement to a total disability 
evaluated based on individual 
unemployability due to the appellant's 
service-connected disability(ies)(TDIU).

In a September 2004 rating decision, the RO granted service 
connection for PTSD, granted an increased disability rating 
for service-connected bilateral hearing loss, and denied 
service connection for tinnitus and DDD of the thoracolumbar 
spine.  A May 2005 rating decision granted service connection 
for tinea manus and tinea pedis, evaluating each as a 10 
percent disability.  The May 2005 decision denied entitlement 
to TDIU.  The appellant disagreed.  In a June 2006 rating 
decision, the RO found clear and unmistakable error (CUE) in 
the May 2005 rating decision which granted a 10 percent 
disability rating for both tinea manus and tinea pedis, and 
instead assigned a single 10 percent disability rating for 
both skin conditions.  The appellant timely appealed.  

In March 2008, the appellant, his wife and his representative 
presented evidence and testimony in support of the 
appellant's claims at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
hearing was prepared and has been included in the claims 
folder for review.  

As noted above, the RO determined in a June 2006 rating 
decision that the May 2005 rating decision which granted a 
separate 10 percent disability rating for both tinea manus of 
the hands and tinea pedis of bilateral feet was invalid 
because of CUE.  The RO instead assigned a single 10 percent 
disability rating for both skin conditions.  The appellant 
initially appealed the decision.  However, at the March 2008 
hearing, the appellant and his representative withdrew the 
appeal of the June 2006 rating decision.  Thus, the hand and 
feet skin disorders have been consolidated into a single 
issue, as reflected in the face sheet of this decision.

Following the hearing before the undersigned VLJ, the Board 
issued a Decision/Remand in July 2008.  In the decision 
portion of that action, the Board granted the appellant's 
request for increased ratings for the dermatological 
disability of the hands and feet and for PTSD.  A TDIU was 
also granted.  The remaining two issues were remanded to the 
RO via the Appeals Management Center (AMC) for the purpose of 
obtaining additional medical records and evaluations.  

Subsequent to the issuance of the Board's Decision/Remand, 
the appellant underwent VA orthopedic and audiological 
examinations - the results of which are contained in the 
claims folder.  The results were forwarded to the AMC which, 
in turn, granted service connection for degenerative disc 
disease of the thoracolumbar spine.  Service connection for 
tinnitus was denied and this issue has since been returned to 
the Board for appellate consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  When the appellant retired from the military in 1977, he 
did not complain of ringing in the ears.  

3.  The appellant claims that he now suffers from tinnitus.

4.  Medical evidence etiologically linking the appellant's 
claimed tinnitus and his military service or any incidents 
therein has not been presented.


CONCLUSION OF LAW

The appellant's claimed tinnitus was not incurred in or 
aggravated by or the result of military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters and 
notices sent to the appellant in 2004 and 2005 from the 
agency of original jurisdiction (AOJ).  These notices 
informed the appellant of what evidence was required to 
substantiate the claim for service connection and of his, and 
VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The Federal Circuit Court and Veterans Claims Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant and his representative 
over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's and his 
representative's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  Therefore, based upon the information that has been 
provided by the appellant, the Board must conclude that all 
of the appellant's available medical records have been 
obtained and included in the claims folder.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the appellant 
underwent such a medical examination in September 2008.  
Those results have been included in the claims folder for 
review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself to that opportunity and 
proffered testimony before the undersigned VLJ in March 2008.  
During that hearing, the appellant described his symptoms - 
ringing in the ears - and how long he had been experiencing 
these symptoms.  The appellant was given notice that the VA 
would help his obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant has proffered documents 
and statements in support of his claim.  It seems clear that 
the VA has given the appellant every opportunity to express 
his opinions with respect to the issue now before the Board 
and the VA has obtained all known documents that would 
substantiate the appellant's assertions.

Given the foregoing, the Board finds that the AMC/RO has 
substantially complied with the Board's most recent 
development instructions in the Board's July 2008 
Decision/Remand for the issue discussed in this action.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  He was also not provided 
with any information concerning the criteria used for any of 
his claimed disability.  Despite the inadequate notice 
provided to the appellant on these elements, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
as the evidence is against the appellant's claim, any 
questions as to the effective date or the rating criteria to 
be assigned are rendered moot.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1993).

As noted above, the appellant has submitted a claim for 
service connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. 
§§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2008), 
service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the appellant presently 
has the same condition; or (2) a disease manifests itself 
during service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the appellant's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Also asserted by the appellant is that he now suffers from 
tinnitus and that this condition is somehow related to his 
service.  Yet, he has only provided his statements that he 
has this disorder.  Neither he nor his representative has 
proffered medical documents that would substantiate or even 
suggest that the appellant's diagnosed tinnitus was caused by 
or related to or the result of his military service.  

More importantly, neither the appellant's representative nor 
the appellant has proffered a medical opinion that would 
etiologically link the appellant's claimed disorder with his 
military service or any incidents therein.  Instead, the 
claims folder contains the results of a VA medical 
examination opinion that is dated September 2008.  In that 
opinion, the examiner noted that the claimed tinnitus was 
more than likely related to other factors vice the 
appellant's military service.  The examiner pointed out that 
the appellant did not complain of tinnitus while in service 
even though he was exposed to loud noises in service that 
might have caused the condition.  It was further noted that 
the appellant did not complain of tinnitus until twelve years 
after his retirement from the Army.  The examiner then wrote:

        . . . In reviewing the information 
presented both in that compensation and 
pension examination, and in the C-file 
which included the service military 
records, it would appear that there is no 
evidence from the service military 
records that the tinnitus began while in 
the military, and that the patient did 
report that his tinnitus began 12 years 
following his discharge from the 
military.  Because of the relatively long 
period of time between the discharge from 
the military and the onset of the 
tinnitus, it would seem less than likely 
that the tinnitus that the patient now 
has was the result of his military duty.

The appellant has continued to claim that he was repeatedly 
exposed to loud noises and that this has produced tinnitus.  
Yet, despite the appellant's assertions, he has not provided 
any additional evidence that would support his claim.  He has 
not submitted an opinion from an audiological expert that 
would etiologically tie his current complaints involving 
tinnitus with his military service.  None of the other 
records submitted by the appellant or obtained from the VA 
health care centers insinuates that a relationship exists 
between the appellant's claimed tinnitus and his military 
service or any incidents therein.  

Even assuming that the appellant did have some noise exposure 
during service, the appellant is not himself shown to have 
the requisite medical expertise to provide his own objective 
clinical opinion that his claimed tinnitus first demonstrated 
twelve years after service is directly attributable to noise 
exposure during service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 495 (1992).  Therefore, his opinion, while offered 
in good faith, cannot be considered competent medical 
evidence and, as such, it is insufficient for purposes of 
establishing nexus, or causation.  38 C.F.R. § 3.159(a)(1) 
(2008); also, see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In this instance, the appellant is competent to say that that 
he now has ringing in his ears.  He can claim that he was 
exposed to loud noises while in service.  However, he is not 
competent to say that he has an actual disability that is 
related to his service or to a condition he suffered 
therefrom while he was in service or that it was related to a 
service-connected disability.  In other words, there is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Yet, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs with respect to his claimed tinnitus.  
The Board also believes that the appellant is sincere in 
expressing his opinion with respect to the etiology of the 
claimed disorder.  However, the matter at hand involves 
complex medical assessments that require medical expertise.  
See Jandreau.  The appellant is not competent to provide more 
than simple medical observations.  He is not competent to 
provide complex medical opinions regarding the nature of his 
claimed tinnitus.  See Barr.  Thus, the lay assertions are 
not competent or sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant now suffers from tinnitus that was caused 
by or related to his service has not been presented.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's 
claim.  As the evidence is not in equipoise, the appellant is 
not afforded the benefit-of-the-doubt, and the Board 
concludes that service connection may not granted.  


ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


